OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OFFICIAL BUSINESS                 k^.-sw™* cf^P°\
              STATE OF TEXAS             'S
                                                                              ^   P1TNEV BOWES
              PENALTY FOR V
              PRIVATE USE
                                                                02 1M             $ 00-2Pe
                                                               00042 79596        DEC/3*)/ ^
 12/19/2014                              Q-u.

 Gluck, Andrei           Tr. Ct/ No. W03-51313-W(B) MAILEDFROMW^8W02
 This Court is in receipt of "MOTION FOR EXTENSION OF TIME TO FILE
 FINDINGS OF FACT AND CONCLUSIONS OF LAW AFTER HEARING." An
 extension of 60 days has been granted                     A- <_
                                                      Q V~^                Abel Acosta, Clerk
                             ANDREI\GLUCK \
                        NIXIE      756 4E 1270                        2201/82/15                  |
                                  RETURN TO 5ESDES                                                I
                            «QT OELIVVRAB.LE AS ADDRESSED
                                      UNABLE       TO    FORWARD                                 .\
                        5-C". ..7 87 112.3-8883 -.. .-• *S4 3.4-- SIS37. •-.6 2-3-S               j
                    i
                              ii'^i'iirMr,MMiM,MMiiiii'iSi,iiM'MMiii'iiMuii,i",i'i.i              i
JAVRS3B       7515':